DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendments to the claims and abstract filed January 9, 2022 have been received and entered.  The amendment to the specification filed April 1, 2022 has been received and entered. The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claim 1 is pending.

Claim Rejections - 35 USC § 102
4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazaryan (RU 2233666 - translation) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
As far as the Lazaryan’s composition is concerned, applicant notes that it comprises not only drone brood homogenate, but also sorbic and citric acids, thus making the structure of Lazaryan different from that of the applicant’s invention. These acids destroy defensins — antimicrobial peptids in the skin to which flu virus has no habituation. It turned out that drone brood has same defensins. The incompatibility of the Lazaryan’s sorbic and citric acids and applicant’s drone brood makes Lazaryan inherently incapable of performing the applicant’s intended use.

However, applicant’s claim uses the broad transitional phrase “comprising.”  As discussed in MPEP section 2111.03, “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps…”.  Thus, the reference properly anticipates the stated claim because applicant’s claim encompasses unrecited elements.  In addition, applicant has offered no evidence to support the assertion that the additional elements in the reference make it incapable of performing the claimed intended use.  Furthermore, if all compositions that comprise the claimed ingredients are not capable of performing the intended use then it is arguable that applicant’s invention does not function to the full scope claimed and would require experimentation of the part of the artisan to determine the functional scope.  If applicant wishes to exclude additional elements from the claims, it is suggested that applicant use a narrower transitional phrase (see MPEP section 2111.03).
Applicant also argues:
Additionally, the amount of vitamin D in drone brood is known to be of 850-950 IU of the vitamin per 100 g of drone brood, which means that only about 4-5 IU of vitamin D is contained in the uppermost (500 mg) claimed dosage of drone brood in the applicant’s invention. This is an absolutely inadequate amount. Applicant’s invention claims 25 — 50,000 IU of vitamin D. The difference in content of vitamin D in Lazaryan and the applicant’s invention (from 5 to 10,000 times more in claim 1 than is supposed in Lazaryan) is qualitative, rather than quantitative, since it secures antiviral properties in the applicant’s invention for the use unattainable in the prior art.

However, applicant has provided no evidence to support the assertion regarding the amount of vitamin D in the drone brood.  In addition, as discussed in the previous Office action, it is agreed that the reference does not specifically teach the same “daily dose” as claimed by applicant.  However, claim 1 does not contain a structural requirement for an amount of the drone brood and the vitamin D.  Claim 1 states that the composition is a “daily” amount which is considered to be an intended use, i.e. the composition of claim 1 must be capable of being administered in an amount to achieve this “daily" amount.  If applicant intends to require that the tablet contain 25 IU to 50,000 IU then the claim needs to be amended to reflect that this limitation is a structural requirement.
In regards to the new limitation in claim that the composition is a tablet, the reference teaches that the composition is in tablet form (see translation).

Claim Rejections - 35 USC § 103
5.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elistratov (RU 2412616 C1 – English translation) in view of Chatterjee-Kishore (US 2006/0252045) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
The NFOA does not explain what led the AOS to an uncommon idea of using the concocted anti-osteoporosis combination for preventing and treating acute respiratory diseases and flu.

Applicant, from its end, holds that to possess such penetration of judgement on the part of the AOS, an artisan should be a person of unordinary skills in the art. Or use hindsight. Applicant notes that according to MPEP 2145, "/aJny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” (emphasis added). Again, the NFOA does not try to show why the AOS was searching for anti-osteoporotic product when being by default preoccupied with respiratory diseases and flu. Under these circumstances, applicants argues that the NFOA’s conclusion of obviousness is based on improper hindsight reasoning gleaned only from the applicant’s disclosure.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The references demonstrate that the ingredients were known prior to the effective filing date to be useful for the same purpose.  It is well established that it is prima facie obvious to combine together two or more ingredients that were known to be useful for the same purpose (see MPEP section 2144.06).  The fact that the purpose is distinct from applicant’s is not considered to render a patentable distinction because applicant’s claims are directed to composition claims rather than method of treatment claims.  An intended use is only granted patentable weight if the intended use creates a structural distinction between the claimed invention and what is taught in the art.  No persuasive structural distinction has been shown.
Applicant also argues:
Independently, the NFOA states that “a recitation of the intended use of the claimed invention must result in in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.”

Firstly, the NFOA does not refer to any guidance to support the statement, without which support the statement seems unfounded.

However, this statement is not “unfounded” as asserted by the applicant.  The examiner is following guidance directly from MPEP section 2111.02 and addressed the limitation using form paragraph 07.37.09 provided by the Office to the examiners to specifically address intended use situations.
In addition, applicant argues:
Secondly, cited against claim 1 are two prior art references used together nowhere else but in rejecting the applicant’s claim, for which purpose they were artificially combined. The NFOA does not specify between which prior art publication, “616 or “045, on the one hand, and the claimed invention, on the other hand, such structural difference must exist. However, even when comparing the two-ingredient claimed invention (drone brood and vitamin D) with the three-ingredient combination of ‘616 (drone brood and calcium) and ‘045 (vitamin D), the obvious difference between them structure-wise cannot go unnoticed. As logic of the above statement of the NFOA goes, this difference suggests that the claimed invention is patentable.

However, as discussed above, applicant’s claim uses the broad transitional phrase “comprising” which allows for the inclusion of additional elements.  Thus, the composition taught by the combination of the prior art is structurally the same as the claimed composition because the prior art composition comprises the same ingredients as claimed.  If applicant wishes to exclude additional elements from the claims, it is suggested that applicant use a narrower transitional phrase (see MPEP section 2111.03).
In regards to the new limitation in claim that the composition is a tablet, the references teaches that the composition is in tablet form (see paragraph 922 of Chatterjee-Kishore).


Double Patenting
6.	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,827,273 for the reasons set forth in the previous Office action.
7.	Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of copending Application No. 15/796,734 (reference application) for the reasons set forth in the previous Office action.
8.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 14/395,482 (reference application) for the reasons set forth in the previous Office action.
Applicant has requested that these rejections be held in abeyance until allowable subject matter is indicated.  The request is noted.  The rejections are currently still considered valid at this time for the reasons set forth in the previous Office action.
9.	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655